GOODE, J.
(dissenting). — The plaintiff swore that he did not know the bill of sale included the licenses, though he was willing for the defendants to have the licenses if they desired them. Plaintiff testified further that there was no arrangement between him and the defendants that the latter were to conduct the saloon in his name and under his licenses and that he knew nothing of how the business was conducted after he sold. The court left it to the jury to say whether or not there was an agreement between plaintiff and defendants in regard to what licenses the business should be run under after the sale and that a verdict should be returned in plaintiff’s favor if they found there was no agreement about the matter. In other words, the court ruled that the mere attempt to sell the licenses would not vitiate the entire contract of sale between the plaintiff and the defendants and prevent the former from recovering on the note in suit, unless both parties intended that the licenses which plaintiff held, should be utilized by the defendants in conducting the business. These two instructions will show the court’s theory of the case:
“If you believe from the evidence that defendants offered and agreed to pay plaintiff f8,000 for his saloon business, ■ and plaintiff accepted, and defendants paid part of such price in cash and part in the note sued on, and plaintiff executed and delivered the contract introduced in evidence and marked Exhibit ‘B’ and delivered possession of such business to defendants, and there was no agreement between plaintiff and defendants as to the manner in which defendants should do business or under what license it should be run, then your verdict will be for plaintiff, even though you further find and believe from the evidence that thereafter defendants sold liq*252uors at the Joplin Hotel Bar, unlawfully or without license therefor, or sought to do business under the li- * cense issued to plaintiff and plaintiff knew such facts.”'
“The court instructs the .jury that this case is an action for the balance claimed to be due on' a certain-promissory note given by the defendants, S. H. Sander-son and George H. Thomas, .to the plaintiff Thomas Sawyer. It is claimed by the defendants that, the consideration of the note sued on was the sale and transfer of a certain stock of goods with which the Joplin Hotel Bar in the city of Joplin, Jasper county, Missouri, was stocked, consisting of all goods belonging to plaintiff and used in said saloon, together with the license of said Thomas Sawyer used in connection with the operation of said saloon, and also the good will, etc., to the said saloon, and the court further instructs that if you should find from- the evidence that the consideration of the note-sued on, or any part thereof, was for the sale and transfer of the saloon or dramshop keeper’s license of said plaintiff to defendants, and that it was agreed that intoxicating liquors were to be sold under said license, then your finding should be for the defendants.”
The attempt to transfer the license was, of course, a failure; but I'fail to see how that necessarily vitiated the entire transaction. It is argued that the evidence conclusively shows plaintiff agreed that the defendants should conduct the business under the old licenses and was a party to an arrangement of that kind. I think that on the evidence the question of whether he did or not was one of fact for the jury and was properly submitted. Presumably the plaintiff was not concerned as to whether the defendants attempted to continue business under the old licenses or procured new ones. What he wanted was to sell his property and business and if the vendees chose to include in the contract of sale, dram-shop licenses which were non-assignable, it was a matter of indifference to him. In truth the word “licenses” may have been inserted in the bill of sale to escape pay*253ing the note. The purpose of the statute is not to prohibit the sale of a dramshop license if any one wishes to buy it; 'but to deny any one but the original^ licensee the right to keep a dramshop under it. Now if the plaintiff simply sold the licenses without becoming a party to a compact that defendants should violate the law by selling whiskey under them, or aiding an attempt on their part to do so, he is not to be defeated in this action. As the jury found him innocent of such a compact, I favor an •affirmance of the judgment. [Pierce v. Pierce, 46 N. E. 482; Curran v. Downs, 3 Mo. App. 468; Mitchell v. Branham, 104 Mo. App. 480, 79 S. W. 739.],